Arterburn, J.
The petitioner asks by petition a ré-view of the action of the State Board of Law Examiners of an examination taken by the petitioner for admission to the bar, which resulted in a refusal by the board to so recommend him.
His petition in brief states that he took the examination on July 10 and 11, 1959, at which time he failed; that he took a second examination on March 17 and 18, 1960. He states that he “successfully passed said examination and received a grade equivalent to that prescribed by the State Board of Law Examiners as a passing grade” and that the State Board of Law Examiners has failed and refused to certify to this court the correct result of the examination.
We take judicial notice of the records of the State Board of Law Examiners, which is an arm of this court. . The record shows that after failing in the examination of 1959 he again took the examination, as he states, in March,'1960; that thereafter he was . informed.. on April 19th that he received a grade in that examination of 211 and that the passing grade was 240 points. There is no showing of any error. There is no evidence that the petitioner received any other grade than the failing grade stated. There is no evidence of an arbitrary or capricious action on the part of the board which would authorize us to review or reverse the action of the State Board of Law Examiners.
For the reasons stated, the petitioner has failed to make out a case and the petition is denied.
Bobbitt, C. J., and Landis and Achor, JJ., concur.
Jackson, J., concurs in result.
Note. — Reported in 171 N. E. 2d 694.